--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND THIS
CONVERTIBLE NOTE, THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL
FOR THE LENDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL
FOR THIS CORPORATION, IS AVAILABLE. THE CONVERSION RIGHTS ATTACHED TO THIS
CONVERTIBLE PROMISSORY NOTE MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS
AN "ACCREDITED INVESTOR" PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES
ACT.

CONVERTIBLE PROMISSORY NOTE


$250,000.00 Midland, TX   August 24, 2009

FOR VALUE RECEIVED, the undersigned, Doral Energy Corp., a Nevada corporation
(referred to herein as the “Borrower”), with offices at 415 West Wall, Suite
500, Midland, TX 79701, hereby unconditionally promises to pay to the order of
W.S. Oil & Gas Limited, its successors and permitted assigns (the “Lender”), in
lawful money of the United States, at 2002 Bedford Drive, Midland, TX 79701, or
such other address as the Lender may from time to time designate, the principal
sum of Two Hundred Fifty-Thousand Dollars ($250,000.00) plus interest (the
“Loan”). This Note shall mature and become due and payable in full on or after
November 1, 2012 on demand by the holder (the “Maturity Date”).

          1.      Terms of Repayment. Subject to Section 1(c) of this Note,
Principal of and interest on this Note shall be paid by the Borrower as follows:

          (a)           Payments in the amount of $16,666.67 representing
principal and interest due shall be paid in twenty-four (24) equal monthly
payments with a first payment due November 1, 2009 and thereafter on the first
day of each month. Further, payments in the amount of $8,333.33 representing
principal and interest due that shall be paid in twelve (12) equal monthly
payments with a first payment due November 1, 2011, with a final payment of
interest and principal due on the Maturity Date. Total payments due on this Note
shall equal Five Hundred Thousand Dollars ($500.000.00) .

          (b)           The Borrower further agrees that, if any payment made by
the Borrower or any other person is applied to this Note and is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any property hereafter pledged as security for this Note is required to be
returned by Lender to the Borrower, its estate, trustee, receiver or any other
party, including,

1

--------------------------------------------------------------------------------

without limitation, under any bankruptcy law, state or federal law, common law
or equitable cause, then, to the extent of such payment or repayment, the
Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Borrower in respect to the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).

          (c)           Notwithstanding any other agreement between Borrower and
Lender, pursuant to this Note or otherwise, Borrower and Lender agree that
Borrower will not pay Lender any amount, including without limitation, any
Principal of or interest on this Note, until and after all amounts payable by
Borrower to Macquarie Bank Limited pursuant to any documentation between the
parties, has been indefeasibly paid in cash.

          2.      Conversion.


          (a)           At any time after an Event of Default (as defined
below), the Lender shall have the option to convert any remaining principal and
interest due on this Note into fully-paid and nonassessable shares of the
Borrower’s Common Stock valued at four times the “Fair Market Value” (the
“Conversion Rate”). “Fair Market Value” on a date shall be the average of the
daily closing prices for the five (5) consecutive trading days before such date
excluding any trades which are not bona fide arm’s length transactions. The
closing price for each day shall be (a) if such security is listed or admitted
for trading on any national securities exchange, the last sale price of such
security, regular way, or the mean of the closing bid and asked prices thereof
if no such sale occurred, in each case as officially reported on the principal
securities exchange on which such security are listed, or (b) if quoted on
NASDAQ or any similar system of automated dissemination of quotations of
securities prices then in common use the mean between the closing high bid and
low asked quotations of such security in the over-the-counter market as shown by
NASDAQ or such similar system of automated dissemination of quotations of
securities prices, as reported by any member firm of the New York Stock Exchange
selected by the Lender, (c) if not quoted as described in clause (b), the mean
between the high bid and low asked quotations for the shares as reported by
NASDAQ or any similar successor organization, as reported by any member firm of
the New York Stock Exchange selected by the Lender. If such security is quoted
on a national securities or central market system in lieu of a market or
quotation system described above, the closing price shall be determined in the
manner set forth in clause (a) of the preceding sentence if bid and asked
quotations are reported but actual transactions are not, and in the manner set
forth in clause (b) of the preceding sentence if actual transactions are
reported.

          (b)           To exercise any conversion, the holder of this Note
shall surrender the Note to the Borrower during usual business hours at the
offices of the Borrower, accompanied by a written notice in the form attached
hereto as Exhibit A, Notice of Conversion, and made a part hereof.

2

--------------------------------------------------------------------------------

          (c)           As promptly as practicable after the surrender of this
Note by the Lender, the Borrower shall deliver or cause to be delivered to the
Lender, certificates for the full number of Shares issuable upon conversion of
this Note, in accordance with the provisions hereof, together with a duly
executed new Note of the Borrower in the form of this Note for any principal
amount not so converted. Such conversion shall be deemed to have been made at
the time that this Note was surrendered for conversion and the notice specified
herein shall have been received by the Borrower.

          (d)           The number of shares issuable upon conversion of this
Note or repayment by the Borrower in shares shall be proportionately adjusted if
the Borrower shall declare a dividend of capital stock on its capital stock, or
subdivide its outstanding capital stock into a larger number of shares by
reclassification, stock split or otherwise, which adjustment shall be made
effective immediately after the record date in the case of a dividend, and
immediately after the effective date in the case of a subdivision. The number of
shares issuable upon conversion of this Note or any part thereof shall be
proportionately adjusted in the amount of securities for which the shares have
been changed or exchanged in another transaction for other stock or securities,
cash and/or any other property pursuant to a merger, consolidation or other
combination. The Borrower shall promptly provide the holder of this Note with
notice of any events mandating an adjustment to the conversion ratio, or for any
planned merger, consolidation, share exchange or sale of the Borrower, signed by
the President and Chief Executive Officer of Borrower.

          3.      Restricted Securities. By accepting this Note, the Lender
hereby:

          (a)           Represents and warrants to the Borrower as follows, and
acknowledges that the Borrower has relied upon such representations and
warranties in issuing this Note:

(i)        the Lender is an “accredited investor” as defined in Rule 501 of
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),

(ii)      Everett Willard Gray, II, the Chief Executive Officer, Vice-Chairman
and a director of the Borrower, is the sole general partner of the Lender, and
that the Lender has been provided with such information as it deems necessary
for deciding whether or not to invest in the Borrower’s securities,

(iii)     the Lender is not aware of any general solicitation or general
advertising relating to the offer and sale of this Note or the Note Shares,

(iv)     this Note is, and the Note Shares will be, acquired by the Lender for
investment purposes for the Lender’s own account, not as a nominee or agent, and
not with a view to the reoffer, resale or distribution of any part thereof, and
the Lender has no present intention of selling, granting any participation in,
assigning, transferring or otherwise distributing the same, and the Lender does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer, assign, grant participations or

3

--------------------------------------------------------------------------------


otherwise distribute to such person or any other person, with respect to this
Note or the Note Shares; and

     

          (b)            Agrees with the Borrower that:

      (i)

this Note and the shares issuable upon conversion of this Note (the “Note
Shares”) have been and will be issued pursuant to the exemption from the
registration requirements of the Securities Act provided by Regulation D of the
Securities Act based upon the representations and warranties of the Lender
contained herein,

      (ii)

notwithstanding any other provision in this Note to the contrary, neither this
Note nor the Note Shares may be offered, sold, transferred, pledged, assigned or
hypothecated unless there is an effective registration statement under the
Securities Act relating to such securities or there is an available exemption
from the registration requirements of the Securities Act, and that the Borrower
will refuse to register or acknowledge any offer, sale, transfer, pledge,
assignment or hypothecation not made pursuant to an effective registration
statement under the Securities Act or not made pursuant to an available
exemption from the registration requirements of the Securities Act, and

      (iii)

this Note is, and the Note Shares will be, restricted securities under the
Securities Act, and all certificates representing the Note Shares will be
endorsed with a legend substantially similar to the following, or such other
legend as the Borrower may deem advisable, in its sole discretion, to ensure
compliance with the Securities Act:

     

 

> > > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > > > > REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN
> > > > > ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
> > > > > OF THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
> > > > > OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE
> > > > > PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION.”

          4.      Liability of the Borrower. The Borrower is unconditionally,
and without regard to the liability of any other person, liable for the payment
and performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution, or addition of collateral for this Note. Each person signing this
Note consents to any and all extensions of time, renewals, waivers, or
modifications, as well as

4

--------------------------------------------------------------------------------

to release, substitution, or addition of guarantors or collateral security,
without affecting the Borrower’s liabilities hereunder. Lender is entitled to
the benefits of any collateral agreement, guarantee, security agreement or any
other documents which may be related to or are applicable to the debt evidenced
by this Note, all of which are collectively referred to as “Loan Documents” as
they now exist, may exist in the future, have existed, and as they may be
amended, modified, renewed, or substituted.

          5.      Representations and Warranties. The Borrower represents and
warrants as follows: (i) the Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada; (ii) the
execution, delivery and performance by the Borrower of this Note are within the
Borrower's powers, have been duly authorized by all necessary action, and do not
contravene (A) the Borrower's certificate of incorporation or bylaws or (B) (x)
any law or (y) any agreement or document binding on or affecting the Borrower,
(iii) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority, regulatory body or third person is
required for the due execution, delivery and performance by the Borrower of this
Note; (iv) this Note constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi) the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vi) there is no
pending or, to the Borrower 's knowledge, threatened action or proceeding
affecting the Borrower before any governmental agency or arbitrator which
challenges or relates to this Note or which may otherwise have a material
adverse effect on the Borrower; (viii) after giving effect to the transactions
contemplated by this Note, the Borrower is Solvent; (ix) the Borrower is not in
violation or default of any provision of (A) its certificate of incorporation or
by-laws, each as currently in effect, or (B) any instrument, judgment, order,
writ, decree or contract, statute, rule or regulation to which the Borrower is
subject, and (x) this Note is validly issued, free of any taxes, liens, and
encumbrances related to the issuance hereof and is not subject to preemptive
right or other similar right of members of the Borrower, and (xi) the Borrower
has taken all required action to reserve for issuance such number of shares of
Common Stock as may be issuable from time to time upon conversion of this Note.

          6.      Covenants. So long as any principal or interest is due
hereunder and shall remain unpaid, the Borrower will, unless the Lender shall
otherwise consent in writing:

          (a)           Maintain and preserve its existence, rights and
privileges;

          (b)           Give written notice to Lender upon the occurrence of an
Event of Default (as defined below) or any event but for the giving of notice or
lapse of time, or both, would constitute an Event of Default within five (5)
Business Days of such event;

5

--------------------------------------------------------------------------------

          (c)           Not use the proceeds from the issuance of this Note in
any way for any purpose that entails a violation of, or is inconsistent with,
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America;

          (d)           Comply in all material respects with all applicable laws
(whether federal, state or local and whether statutory, administrative or
judicial or other) and with every applicable lawful governmental order (whether
administrative or judicial);

          (e)           Not redeem or repurchase any of its capital stock
without Lender’s prior written consent;

          (f)           Not prepay any indebtedness, except for indebtedness to
Macquarie Bank Limited and trade payables incurred in the ordinary course of the
Borrower's business; and

          (g)           Not take any action which would impair the rights and
privileges of this Note set forth herein or the rights and privileges of the
holder of this Note.

          7.        Events of Default. Each and any of the following shall
constitute a default and, after expiration of a grace period, if any, shall
constitute an “Event of Default” hereunder:

          (a)           the nonpayment of principal and interest, late charges
or any other costs or expenses promptly when due of any amount payable under
this Note or the nonpayment by the Borrower of any other obligation to the
Lender;

          (b)           an Event of Default under this Note (other than a
payment default described above), or any other failure of the Borrower to
observe or perform any present or future agreement of any nature whatsoever with
Lender, including, without limitation, any covenant set forth in this Note;

          (c)           if Borrower shall commence any case, proceeding or other
action: (i) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, composition or other relief
with respect to it or its debts; or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, or the Borrower shall make a general
assignment for the benefit of its creditors; or (iii) there shall be commenced
against the Borrower any case, proceeding or other action of a nature referred
to above or seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its property, which case,
proceeding or other action results in the entry of any order for relief or
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) the Borrower shall take any action indicating its consent to, approval
of, or acquiescence in, or in furtherance of, any of the acts set forth; or (iv)
the Borrower shall generally not, or shall be unable to, pay its debts as they
become due or shall admit in writing its inability to pay its debts;

6

--------------------------------------------------------------------------------

          (d)           any representation or warranty made by the Borrower or
any other person or entity under this Note or under any other Loan Documents
shall prove to have been incorrect in any material respect when made;

          (e)           an event of default or default shall occur and be
continuing for more than six (6) months under any other material agreement,
document or instrument binding upon the Borrower including, without limitation,
any instrument for borrowed money in excess of fifty thousand dollars ($50,000)
(whether or not any such event of default or default is waived by the holder
thereof), provided that any such event of default or default existing as of the
initial date of this Note shall not be deemed an Event of Default until or
unless it persists for six (6) months from the initial date of this Note;

          (f)           the entry of any judgment against Borrower or any of its
property for an amount in excess of fifty thousand dollars ($50,000) that
remains unsatisfied for thirty (30) days;

          (g)           the sale of all or substantially all of the assets, or
change in ownership or the dissolution, liquidation, merger, consolidation, or
reorganization of Borrower without the Lender’s prior written consent; or

          (h)           the Borrower’s shares of Common Stock are suspended from
trading or delisted from trading on the Over the Counter Bulletin Board.

          8.        Lender’s Rights Upon Default. Upon the occurrence of any
Event of Default, the Lender may, at its sole and exclusive option, do any or
all of the following, either concurrently or separately: (a) accelerate the
maturity of this Note and demand immediate payment in full, whereupon the
outstanding principal amount of the Note and all obligations of Borrower to
Lender, together with accrued interest thereon and accrued charges and costs,
shall become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and (b)
exercise all legally available rights and privileges.

          9.        Default Interest Rate. Upon an Event of Default, without any
further action on the part of Lender, interest will thereafter accrue at the
rate equal to the lesser of (i) 36% per annum or (ii) the highest rate permitted
by applicable law, per annum (the “Default Rate”), until all outstanding
principal, interest and fees are repaid in full by Borrower.

          10.      Usury. In no event shall the amount of interest paid or
agreed to be paid hereunder exceed the highest lawful rate permissible under
applicable law. Any excess amount of deemed interest shall be null and void and
shall not interfere with or affect the Borrower’s obligation to repay the
principal of and interest on the Note. This confirms that the Borrower and, by
its acceptance of this Note, the Lender intend to contract in strict compliance
with applicable usury laws from time to time in effect. Accordingly, the
Borrower and the Lender stipulate and agree that none of the terms and
provisions contained herein shall ever be construed to create a contract to pay,
for the use or forbearance of money, interest in excess of the maximum amount of
interest permitted to be charged by applicable law from time to time in effect.

7

--------------------------------------------------------------------------------

          11.      No Prepayment. This Note may not be prepaid in whole or in
part, at any time, without the prior written consent of the Lender.

          12.      Costs of Enforcement. Borrower hereby covenants and agrees to
indemnify, defend and hold Lender harmless from and against all costs and
expenses, including reasonable attorneys’ fees and their costs, together with
interest thereon at the Prime Rate, incurred by Lender in enforcing its rights
under this Note; or if Lender is made a party as a defendant in any action or
proceeding arising out of or in connection with its status as a lender, or if
Lender is requested to respond to any subpoena or other legal process issued in
connection with this Note; or reasonable disbursements arising out of any costs
and expenses, including reasonable attorneys’ fees and their costs incurred in
any bankruptcy case; or for any legal or appraisal reviews, advice or counsel
performed for Lender following a request by Borrower for waiver, modification or
amendment of this Note or any of the other Loan Documents.

          13.      Governing Law. This Note shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
permitted assigns; provided that the Borrower may not assign this Note, in whole
or in part, by operation of law or otherwise, without the prior written consent
of the Lender. The Lender may not assign or otherwise participate out any part
of, or any interest in, its rights and benefits hereunder except as provided in
Section 3 of this Note. The terms and provisions of this Note shall at all times
be subject to the Lender Subordination Agreement (as defined below), and the
terms and provisions of this Note shall be binding upon and enure to the benefit
of the Lender and the Borrower and their respective heirs, executors,
administrators, successors and permitted assigns; provided that this Note shall
not be assignable by any party without prior written consent of the other
parties. Notwithstanding any provision of this Note to the contrary, this Note
and any Convertible Notes issued pursuant to this Note may not be assigned,
pledged, transferred or sold by the Lender unless such assignee, pledge,
transferee or purchaser has duly executed a Subordination Agreement (as defined
below). This Note, and any claims arising out of relating to this Note, whether
in contract or tort, statutory or common law, shall be governed exclusively by,
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws.

          14.      Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
NOTE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF TEXAS OR IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH. THE BORROWER, BY THE
EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN SECTION 15 OF THIS NOTE. ASSUMING DELIVERY OF THE
SUMMONS IN ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL

8

--------------------------------------------------------------------------------

JURISDICTION, IMPROPER VENUE OF FORUM NON CONVENIENS OR ANY SIMILAR BASIS.

          15.      Miscellaneous. (a) Borrower hereby waives protest, notice of
protest, presentment, dishonor, and demand. (b) Time is of the essence for each
of Borrower’s covenants under this Note. (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and permitted
assigns. All obligations of Borrower in connection with this Note shall bind
Borrower’s successors and permitted assigns, and Lender’s conversion rights
shall succeed to any successor securities to Borrower’s common stock. (d) The
terms and provisions of this Note shall at all times be subject to the Lender
Subordination Agreement, and the terms and provisions of this Note shall be
binding upon and enure to the benefit of the Lender and the Borrower and their
respective heirs, executors, administrators, successors and assigns; provided
that this Note shall not be assignable by any party without prior written
consent of the other parties. Notwithstanding any provision of this Note to the
contrary, this Note may not be assigned, pledged, transferred or sold by the
Lender unless such assignee, pledge, transferee or purchaser has duly executed a
Subordination Agreement. (e) If any provision of this Note shall for any reason
be held to be invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereof, but this Note shall be construed as
if such invalid or unenforceable provision had never been contained herein. (f)
The waiver of any Event of Default or the failure of Lender to exercise any
right or remedy to which it may be entitled shall not be deemed a waiver of any
subsequent Event of Default or Lender’s right to exercise that or any other
right or remedy to which Lender is entitled. No delay or omission by Lender in
exercising, or failure by Lender to exercise on any one or more occasions, shall
be construed as a waiver or novation of this Note or prevent the subsequent
exercise of any or all such rights. (g) This Note may not be waived, changed,
modified, or discharged orally, but only in writing.

          16.      Notice, Etc. Any notice required by the provisions of this
Note will be in writing and will be deemed effectively given: (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day; (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:

If to the Borrower:


Doral Energy Corp.
415 West Wall, Suite 500
Midland, TX 79701


If to Lender:


W.S. Oil & Gas Limited
2002 Bedford Drive
Midland, TX 79701


9

--------------------------------------------------------------------------------

          or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties

          17.      Definitions. As used herein, the term "Solvent" shall mean,
with respect to any person or entity on a particular date, that on such date (i)
the fair value of the property of such person or entity is not less than the
total amount of the liabilities of such person or entity, (ii) the present fair
salable value of the assets of such person or entity is not less than the amount
required to pay (E) the probable liability on such person's existing debts as
they become absolute and matured, (iii) such person or entity is able to realize
upon its assets and pay its debts and other liabilities, (iv) such person or
entity does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person or entity's ability to pay as such debts and
liabilities mature and (v) such person or entity is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such person's or entity's property would constitute unreasonably small
capital. As used herein, the term “Subordination Agreement” means a
subordination agreement in the form and substance as attached as Exhibit B
hereto. As used herein, the term “Lender Subordination Agreement” means a
Subordination Agreement between the Lender, Borrower, and Macquarie Bank
Limited, which must be in place prior to the execution of this Note.

          IN WITNESS WHEREOF, the undersigned has executed this Convertible
Promissory Note as of the date first set forth above.

DORAL ENERGY CORP.

            /s/ H. Patrick Seale
_________________________________

By: H. Patrick Seale

Its: President & COO

The Lender hereby acknowledges its agreement to the terms and conditions set out
in this Convertible Promissory Note.

W.S. OIL AND GAS LIMITED

/s/ Everett Willard Gray, II
_________________________________
By:      Everett Willard Gray, II 
            General Partner.

10

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(to be signed upon conversion of the Note)

TO DORAL ENERGY CORP.:

          The undersigned, the holder of the foregoing Note, hereby surrenders
such Note for conversion into _____________ shares of Common Stock of Doral
Energy Corp., and requests that the certificates for such shares be issued in
the name of ________________________________________, and delivered to,
________________________________________, whose address is
________________________________________.

          The undersigned represents and warrants to the Company that, as of the
date hereof, the undersigned is an "accredited investor" as such term is defined
in Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act") and that the shares of Common Stock issuable to the
undersigned upon conversion of the Note are being acquired for investment
purposes for the undersigned's own account and not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.

          The undersigned agrees not to offer, resell, pledge or otherwise
transfer the shares of Common Stock issuable to the undersigned upon conversion
of the Note unless such offer, resale, pledge or transfer is made pursuant to an
effective registration under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act.

Dated: _____________________


____________________________________
                             (signature)


____________________________________
____________________________________
                             (address)


11

--------------------------------------------------------------------------------

EXHIBIT B

SUBORDINATION AGREEMENT [FORM OF]

 

 

 

 

 

 

12

--------------------------------------------------------------------------------



SUBORDINATION AGREEMENT

          This SUBORDINATION AGREEMENT (as amended or modified, the
“Subordination Agreement”) is by and among W.S. OIL & GAS LIMITED, a Texas
Limited Partnership, (“Subordinated Creditor”, whether one or more), whose
address is 2002 Bedford, Midland, Texas, 79701, DORAL ENERGY CORP., a Nevada
corporation (“Borrower”), whose address is 415 West Wall, Suite 500, Midland, TX
79701, and MACQUARIE BANK LIMITED, a bank incorporated under the laws of
Australia (“Administrative Agent”), with offices at Level 15, 1 Martin Place,
Sydney, New South Wales, 2000 Australia.

Background

          1.           Borrower, Administrative Agent and each of the Lenders
(as defined in the Credit Agreement) are parties to the Senior First Lien
Secured Credit Agreement dated as of July 29, 2008 (as amended, supplemented or
modified from time to time, the “Credit Agreement”). Borrower’s obligations to
each of the Lenders under the Credit Agreement are secured by a senior mortgage
lien and first-priority security interest conveying all of the real and personal
property of Borrower.

          2.           Each of Lenders’ obligations under the Credit Agreement
is conditioned upon, among other things, the subordination of all obligations
owed by Borrower to the Subordinated Creditor to the obligations owed by
Borrower to Lenders under the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement).

          3.           Capitalized terms not defined in this Subordination
Agreement shall have the meanings set forth in the Credit Agreement.

Agreements

          To comply with the terms and conditions of the Credit Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by the parties, the Subordinated Creditor, Borrower and Lenders
agree as follows:

          Section 1.      Subordination of Obligations and Priority.

                         (a)      The payment of and any liens or security
interests securing payment of any and all Subordinated Debt (defined below) is
expressly subordinated to the extent and in the manner set forth in this
Subordination Agreement to the Senior Indebtedness (defined below) and the liens
and security interests securing the Senior Indebtedness. The term “Subordinated
Debt” as used in this Subordination Agreement means any and all indebtedness,
liabilities and obligations of Borrower to the Subordinated Creditor, absolute
or contingent, direct or indirect, joint, several or independent, now
outstanding or owing or which may hereafter be existing or incurred, arising by
operation of law or otherwise, due or to become due, or held or to be held by
the Subordinated Creditor, whether created directly or acquired by assignment,
as a participation, conditionally, as collateral security from another or
otherwise, including indebtedness, obligations and liabilities of Borrower to
Subordinated Creditor as a member of any partnership, syndicate, association or
other group, and whether incurred by Borrower as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limiting the

--------------------------------------------------------------------------------

generality of the foregoing, all indebtedness, liabilities and obligations of
Borrower to the Subordinated Creditor arising out of any operating agreement or
similar agreement between Subordinated Creditor and Borrower.

                         The term “Senior Indebtedness” as used in this
Subordination Agreement means any and all indebtedness, liabilities and other
Obligations of Borrower to Senior Creditor (as defined below) absolute or
contingent, direct or indirect, joint, several or independent, now outstanding
or owing or which may hereafter be existing or incurred, arising by operation of
law or otherwise, due or to become due, or held or to be held by Senior Creditor
whether created directly or acquired by assignment, as a participation,
conditionally, as collateral security from another or otherwise, including
indebtedness, obligations and liabilities of Borrower to Senior Creditor as a
member of any partnership, syndicate, association or other group, and whether
incurred by Borrower as principal, surety, endorser, guarantor, accommodation
party or otherwise and including, without limitation, all Obligations (as
defined in the Credit Agreement) owed by Borrower to Senior Creditor under the
Credit Agreement, the Swap Agreement and the other Loan Documents.

                         (b)      Priority. The agreements of Borrower, Senior
Creditor and Subordinated Creditor herein are applicable without regard to the
date a loan or extension of credit is made to Borrower. The term “Senior
Creditor” includes Administrative Agent, each of the Lenders party to the Credit
Agreement and Macquarie Bank Limited under the Swap Agreement.

          Section 2.      Restrictions on Subordinated Creditor. During such
time as any Senior Indebtedness remains unpaid, Subordinated Creditor will not
ask for, demand, sue for, take, receive or accept from the Borrower, by set off
or in any other manner, any payment or distribution on account of the
Subordinated Debt, nor present any instrument evidencing the Subordinated Debt
for payment (other than such presentment as may be necessary to prevent
discharge of other liable parties on such instrument); [provided, however,
nothing contained herein shall prevent Subordinated Creditor from (a) receiving
any scheduled payment from Borrower pursuant to the instruments set forth on
Exhibit A (the “Subordinated Debt Instruments”) and (b) receiving payment from
Borrower for goods and services provided to Borrower by Subordinated Creditor in
the ordinary course of business within thirty (30) days of the date hereof or
after the date hereof.]

          Section 3.      Prohibition of All Payments Following Default and
Notice.

                         (a)      If there shall occur and be continuing any
Event of Default, then, unless and until such Event of Default shall have been
cured, or unless and until the Senior Indebtedness shall be paid in full, the
Subordinated Creditor will not ask for, sue for, take, demand, receive or accept
from Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt nor present any Subordinated Debt Instrument or
any instrument evidencing the Subordinated Debt for payment (other than such
presentment as may be necessary to prevent discharge of other liable parties on
such instrument).

                         (b)      In the event that Borrower defaults under the
Subordinated Debt prior to the full and final payment of the Senior
Indebtedness, Borrower shall provide Lender with notice of such default.

2

--------------------------------------------------------------------------------

          Section 4.      Payments Cannot Create a Default. The Subordinated
Creditor will not ask for, demand, sue for, take, receive or accept from
Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt, if the making of such payment would
constitute, or would result in the occurrence of, a violation of the provisions
of any instrument or agreement evidencing, in connection with, as security for
or providing for the issuance of any Senior Indebtedness or would result in the
occurrence of any event which with the giving of notice or lapse of time or both
would constitute a default or an event of default under the Credit Agreement or
any other Loan Document.

          Section 5.      Unauthorized Receipt of Payment by Subordinated
Creditor. In the event the Subordinated Creditor shall receive any payment or
distribution on account of the Subordinated Debt which Subordinated Creditor is
not entitled to receive under this Subordination Agreement, Subordinated
Creditor will hold any amount so received in trust for Senior Creditor and will
promptly turn over such payment to Senior Creditor in the form received by
Subordinated Creditor (together with any necessary endorsement) to be applied
against the Senior Indebtedness.

          Section 6.      Restrictions on Actions to Recover Subordinated Debt.
The Subordinated Creditor will not commence any action or proceeding against
Borrower to recover all or any part of the Subordinated Debt or join with any
other creditor, unless Senior Creditor shall also join, in bringing any
proceedings against Borrower under any bankruptcy, reorganization, readjustment
of debt, arrangement of debt, receivership, liquidation or insolvency law or
statute of the Federal or any state government unless and until all Senior
Indebtedness shall have been paid in full.

          Section 7.      Insolvency or Bankruptcy by Borrower. In the event of
any receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement with creditors, adjustment of debt,
whether or not pursuant to bankruptcy laws, the sale of all or substantially all
of the assets, dissolution, liquidation, or any other marshaling of the assets
and liabilities of Borrower, the Subordinated Creditor will at Senior Creditor’s
request file any claim, proof of claim, proof of interest or other instrument of
similar character necessary to enforce the obligations of Borrower in respect of
the Subordinated Debt and will hold in trust for Senior Creditor and pay over to
Senior Creditor, in the form received (together with any necessary endorsement),
to be applied on the Senior Indebtedness, any and all monies, dividends or other
assets received in any such proceedings on account of the Subordinated Debt
unless and until the Senior Indebtedness shall be paid in full. In the event
that the Subordinated Creditor shall fail to take any such action requested by
Senior Creditor, Senior Creditor, may, as attorney in fact for the Subordinated
Creditor take such action on behalf of the Subordinated Creditor, and the
Subordinated Creditor hereby appoints Senior Creditor as attorney in fact for
the Subordinated Creditor to demand, sue for, collect and receive any and all
such monies, dividends or other assets and give acquittance therefor and to file
any claim, proof of claim, proof of interest or other instrument of similar
character and to take such other proceedings in Senior Creditor’s own name or in
the name of the Subordinated Creditor as Senior Creditor may deem necessary or
advisable for the enforcement of this Subordination Agreement, and the
Subordinated Creditor will execute and deliver to Senior Creditor such other and
further powers of attorney or other instruments as Senior Creditor may request
in order to accomplish the foregoing.

3

--------------------------------------------------------------------------------

          Section 8.      Senior Creditor’s Rights. Senior Creditor may, at any
time, and from time to time, without the consent of or notice to the
Subordinated Creditor, without incurring responsibility to the Subordinated
Creditor and without impairing or releasing any of Senior Creditor’s rights or
any of the obligations of the Subordinated Creditor under this Subordination
Agreement:

                         (a)      change the amount of the Senior Indebtedness,
manner, place or terms of payment, or change or extend for any period the time
of payment of, or renew, rearrange or otherwise modify or alter, the Senior
Indebtedness or any instrument or agreement now or hereafter executed
evidencing, in connection with, as security for or providing for the issuance of
any of the Senior Indebtedness in any manner, or enter into or amend in any
manner any other agreement relating to the Senior Indebtedness (including
provisions restricting or further restricting payments of the Subordinated
Debt);

                         (b)      sell, exchange, release or otherwise deal with
all or any part of any property by whomsoever at any time pledged or mortgaged
to secure, howsoever securing, the Senior Indebtedness in accordance with the
applicable Loan Documents;

                         (c)      release anyone liable in any manner for
payment or collection of the Senior Indebtedness;

                         (d)      exercise or refrain from exercising any rights
against Borrower or others (including the Subordinated Creditor); and

                         (e)      apply any sums received by Senior Creditor, by
whomsoever paid and however realized, to payment of the Senior Indebtedness in
such a manner as Senior Creditor, in its sole discretion, may deem appropriate.

          Section 9.      Documentation of Subordinated Debt. The Subordinated
Creditor will:

                         (a)      cause all Subordinated Debt to be evidenced by
a note, debenture or other instrument evidencing the Subordinated Debt;

                         (b)      at Senior Creditor’s request, promptly
surrender or cause to be surrendered any such note, debenture, or instrument
evidencing the Subordinated Debt so that a statement or legend may be entered
thereon to the effect that such note, debenture, or other instrument is
subordinated to the Senior Indebtedness in favor of Senior Creditor in the
manner and to the extent set forth in this Subordination Agreement;

                         (c)      mark the books of Subordinated Creditor to
show that the Subordinated Debt is subordinated to the Senior Indebtedness in
the manner and to the extent set forth in this Subordination Agreement; and

                         (d)      cause all financial statements of the
Subordinated Creditor hereafter prepared for delivery to any person to make
specific reference to the provisions of this Subordination Agreement.

4

--------------------------------------------------------------------------------

          Section 10.      Notices. All notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered, to
the applicable address, or facsimile number set out below or to such other
address, or facsimile number, as shall be designated by such party in a notice
to the other parties. All such notices and other communications shall be deemed
to be given or made upon the earlier to occur of (a) actual receipt by the
relevant party hereto and (b) (i) if delivered by hand or by courier, upon
delivery; (ii) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; and (iii) if delivered by facsimile, when sent and the
sender has received electronic confirmation of error free receipt. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

  If to Administrative Agent: Macquarie Bank Limited     Houston Representative
Office   One Allen Center        500 Dallas Street, Suite 3100     Houston,
Texas 77002     Attention: Michael Sextro     Telephone: 713-275-6207    
Facsimile: 713-275-6222     E-Mail: michael.sextro@macquarie.com           With
a copy to: Greenberg Traurig, LLP     1000 Louisiana, Suite 1700     Houston,
Texas 77002     Attention: Douglas C. Atnipp     Telephone: 713-374-3500    
Facsimile: 713-374-3505     E-Mail: atnippd@gtlaw.com           If to
Subordinated Creditor: W.S. Oil & Gas Limited     2002 Bedford       Midland, TX
79701     Attention: Everett Willard Gray, II     Telephone: 432-218-9824    
Facsimile: 432-505-9746     E-Mail: willgray@sbcglobal.net           If to
Borrower: Doral Energy Corp     415 West Wall     Suite 500       Midland, TX
79701     Attention: Paul Kirkitelos     Telephone: 432-789-1180     Facsimile:
888-311-4939     E-Mail: paulk@doralenergy.com

5

--------------------------------------------------------------------------------

          Section 11.      Execution of Instruments. The Subordinated Creditor
agrees to execute any and all other instruments necessary as required by the
Lender to subordinate the Subordinated Debt to the Senior Indebtedness as herein
provided.

          Section 12.      Assignment by Subordinated Creditor. Subordinated
Creditor will not assign or transfer to others any claim the Subordinated
Creditor has or may have against Borrower as long as any of the Senior
Indebtedness remains outstanding, unless such assignment or transfer is
expressly made subject to this Subordination Agreement.

          Section 13.      Warranties and Representations. The Subordinated
Creditor represents and warrants that (a) neither the execution nor delivery of
this Subordination Agreement nor fulfillment of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument (including, without limitation, any formation documents) to which
Subordinated Creditor is now subject, (b) none of the Subordinated Debt is or
will be subordinated to any other indebtedness of Borrower other than the Senior
Indebtedness unless otherwise agreed by Lender, (c) except for the Subordinated
Debt evidenced by the Subordinated Debt Instruments, as of the date of this
Agreement, Borrower has no additional debt due and owing to Subordinated
Creditors and (d) Exhibit B contains a listing of all liens filed by
Subordinated Creditor relating to the Subordinated Debt.

          Section 14.      Waiver of Notice of Acceptance. Notice of acceptance
of this Subordination Agreement is waived, acceptance on the part of Lender
being conclusively presumed by its request for this Subordination Agreement and
delivery of the same to it.

          Section 15.      Assignment by Lender. This Subordination Agreement
may be assigned by Lender in connection with any assignment or transfer of the
Senior Indebtedness.

          Section 16.      GOVERNING LAW. THIS SUBORDINATION AGREEMENT SHALL BE
CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND APPLICABLE
FEDERAL LAW.

          Section 17.      Severability. If any provision (or portion of any
provision) of this Subordination Agreement is rendered or declared invalid,
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by a final decision of any court of competent jurisdiction, the
parties shall promptly meet and negotiate substitute provisions for those
rendered invalid, illegal or unenforceable, but all of the remaining provisions
will remain in full force and effect.

          Section 18.      Counterparts. This Subordination Agreement may be
executed in two or more counterparts, and it shall not be necessary that the
signatures of all parties be contained together on any one counterpart of this
Subordination Agreement. Each counterpart will be deemed an original, but all
counterparts taken together will constitute one and the same agreement.

          Section 19.      ENTIRE AGREEMENT; AMENDMENT. THIS SUBORDINATION
AGREEMENT REFLECTS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED BY THIS SUBORDINATION AGREEMENT

6

--------------------------------------------------------------------------------

AND CANNOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS AMONG ANY OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES. This Subordination Agreement may be amended and the rights of
any party under this Subordination Agreement may be waived only pursuant to a
written agreement signed by each of the parties to this Subordination Agreement.

 

 

 

 

 

 

 

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has executed this instrument
effective as of August 24, 2009.

SUBORDINATED CREDITOR:

W.S. OIL & GAS LIMITED,
a Texas Limited Partnership

 

By:       /s/ Everett Willard Gray, II
Name: EVERETT WILLARD GRAY, II
Title:   President

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officer effective as of August 24,
2009.

BORROWER:

DORAL ENERGY CORP.,
a Nevada corporation



By:      /s/ H. Patrick Seale
Name: H. PATRICK SEALE
Title:   President & COO

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officers effective as of August ___,
2009.

LENDER:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

 

By:      _________________________________________________
Name: _________________________________________________
Title:   _________________________________________________


By:      _________________________________________________
Name: _________________________________________________
Title:   _________________________________________________

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Subordinated Debt Instruments

Convertible Promissory Note dated on or about the date of this Agreement.

--------------------------------------------------------------------------------

EXHIBIT B

Liens

None.

--------------------------------------------------------------------------------

 